Exhibit 10.5
The TJX Companies, Inc.
January 31, 2009
Ms. Carol Meyrowitz
The TJX Companies, Inc.
770 Cochituate Road
Framingham, MA 01701
     Re: Modification of Employment Agreement
Dear Carol:
     Reference is made to the Employment Agreement dated as of January 28, 2007
(as subsequently amended and in effect on the date hereof, the “Existing
Agreement”) between you and The TJX Companies, Inc. (the “Company”). The
Existing Agreement and the period of your employment by the Company under the
Existing Agreement are scheduled to expire on January 31, 2009 (the “End Date”)
except as otherwise mutually agreed by you and the Company. The Company and you
are presently engaged in a discussion of a new or extended employment agreement.
As a result, we both agree that Section 1 of the Existing Agreement shall be
amended so that “End Date” shall mean April 1, 2009.
     If you agree with the foregoing, please so indicate by signing the enclosed
copy of this letter agreement and returning it to Mr. Greg Flores, whereupon
this letter agreement will take immediate effect as of the date first set forth
above. This letter agreement shall constitute an agreement under seal.

            The TJX Companies, Inc.
      By:   /S/ David Brandon         Title:             

Agreed:
/S/ Carol Meyrowitz
 
Carol Meyrowitz
Date: January 31, 2009

